Case 20-00068-TLM          Doc 31       Filed 05/12/20 Entered 05/12/20 08:58:00          Desc Main
                                       Document      Page 1 of 3



PETERSON ZEYER LAW
Hyrum M. Zeyer        ISB#8436
1215 W. Hays
Boise, Idaho 83702
Telephone:    (208) 433-9882
Facsimile:    (208) 433-9886
E-mail:       Hyrum@PetersonZeyerLaw.com
Attorney for Debtor(s)

                            UNITED STATES BANKRUPTCY COURT
                                    DISTRICT OF IDAHO


In re:                                               CHAPTER 13

JOSEPH THOMAS LEAL                                   Case No. 20-00068-TLM


                          Debtor(s).



  RESPONSE TO TRUSTEE’S OBJECTION TO APPLICATION FOR ATTORNEY’S
                               FEES

         Hyrum Zeyer, attorney for the Debtor, provides the following in response to the trustee’s
objection to attorney’s fees.


    1. The service agreement states an hourly rate of $280.00 per hour and the amended fee
         disclosure corrects the previously filed incorrect disclosure. Mr. Leal had approximately 8
         days to review this service agreement. He received the agreement after the initial
         consultation on August 13, 2019 and turned in the signed agreement on August 21, 2019.
         While the trustee has brought up the hourly fee amount, nether the Trustee or Mr. Leal are
         objecting to the hourly fee agreed upon at the onset of this case.


    2. The Trustee is taking issue for the 1 hour billed for attending the March 17, 2020
         confirmation hearing. On March 17, 2020, I prepared for and attended the confirmation
         hearing on behalf of my client Mr. Leal. Whether I have one or five clients, I must spend
         time preparing for, traveling to, and attending the confirmation hearing. A more adequate
Case 20-00068-TLM              Doc 31      Filed 05/12/20 Entered 05/12/20 08:58:00           Desc Main
                                          Document      Page 2 of 3



          description of this time billed for is “Case review, prepare for hearing, attend hearing.”
          Mr. Leal has not objected to this item billed.


      3. The trustee is also taking issue with the 1.2 hours billed carrying out the requests of Mr.
          Leal in dismissing his case. Mr. Leal has not objected to this item billed.


          The day before the confirmation hearing Mr. Leal made an unscheduled visit to my office
          asking what would happen if his case was dismissed. Not being prepared for his visit, I
          answered his questions generally and as best I could without a full review of his case. I
          received an email from Mr. Leal the morning of March 17, 2020 requesting that his case
          be dismissed. Mr. Leal’s case was then reviewed as to the dismissal rather than for
          confirmation. There were multiple emails1 between Mr. Leal and me regarding his request
          and providing updates. The motion to dismiss was then drafted and filed.


          A more adequate description for the services performed at Mr. Leal’s request for dismissal
          on March 17, 2020 is, “Review case in regard to Clients request to dismiss, receive and
          respond to multiple emails including email requesting dismissal, draft MTD, file MTD.”


      4. Trustee finally makes the claim that any disbursement of attorney fees is subject to
          trustee’s fees. The trustee’s fees are not at issue currently and this is not a valid reason for
          an objection to attorney’s fees.




1
    A Gmail search for emails on March 17, 2020 show 4 emails back and forth.
Case 20-00068-TLM       Doc 31     Filed 05/12/20 Entered 05/12/20 08:58:00       Desc Main
                                  Document      Page 3 of 3



      WHEREFORE, it is requested that this Honorable Court deny the trustee’s objection and
find the attorney fees requested to be reasonable under these circumstances.

      DATE:           May 12, 2020

      SIGNED:         PETERSON ZEYER LAW
                      /s/_Hyrum M. Zeyer
                      Hyrum M. Zeyer
                      Attorney for Debtors




                                CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on May 12, 2020 I filed the foregoing electronically through
the CM/ECF system, which caused the following parties or counsel to be served by electronic
means, as more fully reflected on the Notice of Electronic Filing:

Kathleen A. McCallister kam@kam13trustee.com


US Trustee ustp.region18.bs.ecf@usdoj.gov


       AND I FURTHER CERTIFY that on May 12, 2020 I served, or caused to be served the
foregoing on the following non-CM/ECF Registered Participants at the following address via
USPS, First Class, Prepaid:

 Joseph Leal via email – sent on May 12, 2020

      DATE:           May 12, 2020

      SIGNED:         PETERSON ZEYER LAW
                      /s/_Hyrum M. Zeyer
                      Hyrum M. Zeyer
                      Attorney for Debtors
